UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6357



ERVIN WALLACE,

                                              Plaintiff - Appellant,

          versus

DONNIE HILL, Jail Administrator, Chesterfield
County Jail; BERNIE BALLARD; RALPH FREEMAN,
Sheriff of Chesterfield County; EARL CAMPBELL,
Jailer, Chesterfield County Jail,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-93-2195-2-20AJ)


Submitted:   October 17, 1996             Decided:   October 23, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ervin Wallace, Appellant Pro Se. Mark Wilson Buyck, Jr., L. Hunter
Limbaugh, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence,
South Carolina; Bernie Ballard, Pageland, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinions accepting the magistrate

judge's recommendations and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Wallace v. Hill,
No. CA-93-2195-2-20AJ (D.S.C. Sept. 28, 1994; Jan. 25, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2